DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-6, 8-14, 16-17 and 19-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Prior art such as Chen et al. discloses an NR network slicing architecture may be 
used to facilitate network slice discovery and selection. Mechanisms to discover and select network slices may differ depending on whether a user equipment is in an idle mode or a connected mode. Further, in various examples, the network slice discovery and selection may be performed by a UE, a radio access network (RAN), or a core network (CN), based on a variety of selection criteria.  See abstract.
Prior art such as Gupta et al. discloses a multi-slice network for efficiently 
performing discovery in different slices of the network. An exemplary method generally includes receiving an indication indicating, for each of a plurality of slices of the network, each slice comprising a portion of the network designed for a particular use-case in the network, a discovery resource pool to be used by the wireless device when performing discovery in one or more slices of the plurality of slices, performing discovery by monitoring the discovery resource pool for each of one or more slices of the network for discovery signals transmitted by the other wireless devices, and communicating with one or more of the other wireless devices detected while performing the discovery.  See abstract.
	Prior art fails to disclose “wherein the security requirement comprises a resource isolation requirement of the first session, the resource isolation requirement indicates whether the terminal needs to provide an isolated resource for the first session, and the performing resource configuration for the first session comprises: upon determining that the slice attribute comprises the resource isolation requirement of the slice type, determining, by the terminal based on the resource isolation requirement of the slice type, whether to provide an isolated resource for the first session.” as required in independent claim 1, 9 and 17.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANTELL HEIBER whose telephone number is (571)272-0886.  The examiner can normally be reached on M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Addy can be reached on 571-272-7795.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SHANTELL L HEIBER/Primary Examiner, Art Unit 2645             
June 9, 2022